          Case 19-04034-KKS   Doc 37   Filed 05/14/20   Page 1 of 8




                UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

IN RE:

MARTHA DE LA CARIDAD MOLINA,                  Chapter 7
                                              Case No. 19-40119-KKS
         Debtor.
___________________________________/

MARY W. COLÓN, CHAPTER 7 TRUSTEE,
                                              Adv. Pro. 19-04034
           Plaintiff,
v.

MATHA DE LA CARIDAD MOLINA,

         Defendant.
____________________________________/

              PLAINTIFF’S RESPONSE TO DEBTOR’S
            MOTION FOR SUMMARY JUDGMENT (Doc. 33)

     COMES NOW THE PLAINTIFF, MARY W. COLÓN, CHAPTER 7,

TRUSTEE, and files this Response to Debtor’s Motion for Summary

Judgment (Doc. 33) and states:

                        FACTUAL BACKGROUND

     1.    Debtor filed for bankruptcy on 03/11/2019.

     2.    Debtor paid her bankruptcy counsel $335 for a filing fee and

           $1,650.00 for attorney’s fees on 12/5/2018. SOFA No. 16

     3.    Pursuant to Statement of Compensation, Debtor had paid the
     Case 19-04034-KKS     Doc 37     Filed 05/14/20   Page 2 of 8




     filing fee as of 2/8/2019.

4.   Debtor’s schedules identified a bank account with a balance of

     $200.00 Schedule A/B no. 17.

5.   Debtor’s schedules identified a tax refund owed to her of

     $3,000. Schedule A/B no. 28.

6.   In addition, Debtor’s initial schedules show the following:

     a.     Debtor identified two payments over $600 within 90 days

          of filing – one for a car payment and the other for a mortgage

          payment. SOFA, no. 6

     b.     No payment made on a debt that debtor owed to an

          insider within 1 year of filing bankruptcy. SOFA, no. 7

     c.     No payment or transfer of any property within 1 year of

          filing on a debt that benefited an insider. SOFA, no. 8

     d.     No gifts with a total value of more than $600 per person to

          anyone within 2 years of filing for bankruptcy. SOFA, no. 13

7.   Debtor testified at the meeting of creditors her schedules and

     statement of financial affairs were true and correct. She further

     testified she had made no transfers.

8.   This adversary suit was commenced on 6/14/2019.

9.   Debtor amended her schedules after this adversary suit was



                                  2
            Case 19-04034-KKS         Doc 37   Filed 05/14/20   Page 3 of 8




            commenced on 07/10/2019 to correct the balance in the

            checking account but has yet to amend the schedules to correct

            transfers made or debts owed to her.

      10.   The undisputed facts establish the following as articulated in

            Debtor’s Motion for Summary Judgment:

            a.      Debtor had a balance in her bank account on the date of

                 filing of $994.80.

            b.      Debtor was not owed a tax refund at the time of filing as

                 she had received it on 2/22/2019.

            c.      Debtor transferred $4,000 to her son on 2/27/2019.

            d.      Debtor filed for bankruptcy on 3/11/2019.

            e.      Debtor’s son paid Jacksonville Eye Center on 5/23/2019

                 by charge card.

                           MEMORANDUM OF LAW

      “Summary judgment is appropriate if the pleadings, depositions, and

affidavits show that there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Celotex Crop. v.

Catrett, 477 U.S. 317, 322 (1986). A debtor will be denied a discharge for

making a false oath if 1) the debtor made a statement under oath; 2) the

debtor knew the statement was false; 3) the statement was material to the



                                           3
              Case 19-04034-KKS   Doc 37   Filed 05/14/20   Page 4 of 8




bankruptcy case; and 4) the debtor made the statement with fraudulent

intent. SunTrust Bank v. Mitchell, 496 B.R. 625 (Bankr. N.D. Fla. 2013)

and James v. Tripler, 360 B.R. 333, 349 (Bankr. N.D. Fla. 2005). A denial

of discharge is appropriate when a false oath is material – “bears a

relationship to the bankrupt’s business transactions or estate, or concerns

the discovery of assets, business dealings, or the existence and disposition

of his property.” Id. at 350 citing Chalik v. Moorefield, 748 F.2d 616, 618

(11th Dir. 1984). Omissions from the schedules and statement of financial

affairs may constitute a false oath. Swicegood v. Ginn, 924 F.2d 230 (11th

Cir. 1991).

      To warrant a denial of discharge under 11 U.S.C. §727(a)(4), there

must be a knowing intent to defraud creditors. Swicegood v. Ginn, 924

F.2d 230, 232 (11th Cir. 1991). This intent can be inferred from the

circumstances as a debtor will rarely admit their fraudulent intent. Sperling

v. Hoflund, 163 B.R. 879, 882 (Bankr. N.D. Fla. 1993). Furthermore, the

value of the omission is not determinative of whether the omission is

material. In re Chalik, 748 F.2d 616 (11th Cir. 1984). The key is disclosure

as the bankruptcy process only works when debtors are truthful and honest

during the process. Mitchel, 496 B.R. at 632. Discharges are freely

granted when parties come before the Court and layout their property and



                                       4
            Case 19-04034-KKS    Doc 37    Filed 05/14/20   Page 5 of 8




affairs. Regardless of the sophistication of a debtor, honesty is paramount

for the bankruptcy system to work. A trustee or creditors should not have

to engage in a “tug-of-war” to get to the truth. Id.

      Debtor’s bankruptcy case was fairly simple compared to many that

are filed. There are fewer than 10 entries on schedule A/B to identify

property of Debtor, and only 5 questions out of 28 on the statement of

financial affairs for which responses were provided. A total of 16 creditors

were listed on Schedules D, E and F. Despite that, debtor didn’t fully

disclose a transfer or the state of her affairs on her schedules. Further, she

failed to identify the transfers at the 341 meeting in her testimony, and to

date has failed to amend the schedules to disclose the transfer.

      On her schedules, the debtor failed to identify her bank account

balance correctly, identified a tax refund due to her that had already been

received more than three weeks before filing, and failed to disclose a

transfer of $4,000 to her adult son just 13 days prior to filing. The debtor

had all the time she needed to review the schedules and get an

understanding of the questions. The schedules indicate she had paid for

her bankruptcy case to be filed in early December 2018. Debtor fails to

offer an explanation in her motion as to why the omissions and incorrect

information was provided on her schedules. Instead she argues her false



                                       5
            Case 19-04034-KKS    Doc 37    Filed 05/14/20   Page 6 of 8




testimony at the 341 meeting was a lack of understanding of the English

language. This is flawed as Debtor’s testimony at the 341 meeting was

through a Spanish interpreter. This was provided to prevent

misunderstandings of the English language. The questioning of Debtor and

her answers were in her native language.

      Though compared to more complex cases the testimony provided in

the schedules and at the 341 meeting seem small, but when considered in

this case they are not.

      As to intent, this is a case where the circumstances establish intent.

Debtor had decided in early December 2018 to file for bankruptcy. She

then waited until March 2019 to file. Just 13 days prior to filing her

schedules, she paid $4,000 to her adult son. Whether the monies would or

would not have been subject to administration is not relevant as the 11th

Circuit articulated in Chalik. Chalik, 748 F.2d 616. The relevant issue

regarding false oath is whether debtor provided a false oath, not the value.

      Debtor argues the badges of fraud prove no fraudulent intent.

However, debtor’s argument here is also misplaced. Debtor’s argument is

premised on Debtor having paid an eye doctor $4,000 for a surgical

procedure. Debtor’s own affidavit admits she paid $4,000 to her adult son

– not the doctor. Looking at the badges of fraud correctly, it is clear 1)



                                       6
            Case 19-04034-KKS    Doc 37    Filed 05/14/20   Page 7 of 8




debtor received nothing in return from her son for the transfer of $4,000, 2)

the son is an insider, 3) Debtor was insolvent at the time of transfer as she

had already paid for her bankruptcy case to be filed over two months prior,

and 4) the timeline shows debtor sought bankruptcy advice in December

2018, waited to file until March 2019 and in the interim transferred the

majority of her funds to her son. When the situation is looked at through

the badges of fraud, fraudulent intent can be inferred. But regardless of

this, the circumstances, false statements, and omissions in this case

establish the criteria set forth in Mitchel to deny discharge.

      This case is very similar to In re Malave, from the Middle District of

Florida. In that case a debtor failed to disclose an ownership in a joint bank

account and a transfer to an adult son with serious medical conditions. In

re Malave, 2019 WL 259427 (Bankr. M.D. Fla. 2019). The court in that

case acknowledged the debtor’s good intention, but did not excuse the

failure to disclose. Similarly, regardless of Debtor’s good intentions to help

her adult child, the omissions and false statements cannot be ignored. In

this case where there were such few things to disclose, the false

information is material and was only discovered after a tug-of-war to get

information from the Debtor. Denial of discharge is appropriate in this case

and as such Debtor’s Motion for Summary Judgment should be denied.



                                       7
           Case 19-04034-KKS   Doc 37   Filed 05/14/20   Page 8 of 8




     WHEREFORE, Plaintiff requests this Court deny Debtor’s Motion for

Summary Judgment and grant such further relief as this Court deems

proper.

     RESPECTFULLY SUBMITTED this 14th day of May, 2020.

                           /s/ Mary W. Colón
                           Mary W. Colón
                           Smith, Thompson, Shaw, Minacci,
                                 Colón, & Power, PA
                           3520 Thomasville Road, Fourth Floor
                           Tallahassee, FL 32309
                           Telephone: (850) 241-0144
                           Facsimile: (850) 702-0735
                           marybethc@stslaw.com

                           Attorney for Plaintiff

                      CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the foregoing has
been furnished to Leighanne Boone, Esq., The Boone Law Firm, PA, 207
West Park Ave, Suite A, Tallahassee, FL 32301 by ECF to email address
LBoone@TheBooneLawFirm.com this 14th day of May, 2020.

                           /s/ Mary W. Colón




                                    8
